DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 08, 2021 has been entered.

Election/Restrictions
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed for the reasons below in section 4
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, , drawn to a metal preparation which contains silver particles.
Group II, claim(s) 40, drawn to a coating prepared from a metal preparation containing the silver particles in a glass matrix.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the metal preparation of claims  and 34 (overlapping size ranges), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Behl in view of Park as discussed below in section 9 and Bell in view of Park, further in view of Liu in section 12.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 8-10 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Behl et al. (US 2016/0236280 A1), hereinafter Behl in view of Park et al. (US 2008/0003363 A1), hereinafter Park, both originally of record in the Non-Final Rejection dated July 09, 2020.

Regarding claims 1, 4-6, 8-9, and 37-39, Behl teaches a composition comprising gold particles in the range from 0.1 to 50 % by weight ([0015]-[0016]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) with a nanoparticle size measured by laser light scattering have a d50 value of 20 nm ([0038]) with a round shape ([0038]; round shapes have an average aspect ratio of 1; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), up to 100% balance of an corresponding to a metal compound soluble in organic solvent), and 0.001-5.0% by weight of dimethylpolysiloxane ([0075]; corresponding to an organic compound of Si such as a polysiloxane compound; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), the solvent can 20% by weight polyalcohol that is carboxylate with phosphorus ([0041]-[0046]), and the gold composition ([0015]) can be applied to a substrate ([0028]) to produce a gold layer ([0037]; gold is a decorative element), and the substrate can be ceramic or glass ([0077]).  Behl does not specifically teach the particle size is 30-300 nm nor teach the metal particles are silver.
Park, in the similar field of endeavor, metal nanoparticle layers for printing (Abstract), teaches the metal particles are silver (or gold) in a particle range of 1 to 100 nm ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Behl to incorporate the metal particles are silver in a particle range of 1 to 100 nm taught by Park.  The motivation for doing so would have been selection of a known material for its intended use (MPEP 2144.07; [0007]) and to provide a silver color (instead of gold) in the colored layer of Behl (Behl, [0037]).
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the particle for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, Behl teaches each of the limitations of claim 1 as discussed above.  Claim 10 as presently recited does not recite any required limitations, as compounds with a lower limit of 0% are optional to the composition.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Behl in view of Park, and further in view of Liu et al. (US 2011/0135808 A1), hereinafter Liu, originally of record in the Final Rejection dated March 08, 2021.

Regarding claims 34-36, Behl teaches a composition comprising gold particles in the range from 0.1 to 50 % by weight ([0015]-[0016]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) with a nanoparticle size measured by laser light scattering have a d50 value of 20 nm ([0038]) with a round shape ([0038]; round shapes have an average aspect ratio of 1; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), up to 100% balance of an organic solvent with less than 5% water in the composition ([0017]-[0018]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) and the solvent is a lower alcohol ([0024]), a polyester binder of 0.1-5% by weight ([0073]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), a metal-organic complex of silver and a corresponding to a metal compound soluble in organic solvent), and 0.001-5.0% by weight of dimethylpolysiloxane ([0075]; corresponding to an organic compound of Si such as a polysiloxane compound; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), the solvent can 20% by weight polyalcohol that is carboxylate with phosphorus ([0041]-[0046]).  Behl does not teach the particle size is 70-300 nm, nor specifically 70-150 nm or 150-300 nm, nor the metal particle is silver.
Park, in the similar field of endeavor, metal nanoparticle layers for printing (Abstract), teaches the metal particles are silver (or gold) in a particle range of 1 to 100 nm ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Behl to incorporate the metal particles are silver in a particle range of 1 to 100 nm taught by Park.  The motivation for doing so would have been selection of a known material for its intended use (MPEP 2144.07; [0007]) and to provide a silver color (instead of gold) in the colored layer of Behl (Behl, [0037]).
Liu, in the similar field of endeavor, metal nanoparticles for applications of ink ([0010]) teaches size of the metal nano particles is from about 1 nm to about 500 nm ([0012]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify Behl to incorporate size of the metal nano particles is from about 1 nm to about 500 nm taught by Liu.  The motivation for doing so would have been to choose the correct size particles ([0012]) and thereby form the features of the desired thickness on the substrate ([0009]).
 
Response to Arguments
Applicant’s amendments to claim numbering filed September 08, 2021, with respect to claim objections have been fully considered and are persuasive.  The claim objection has been withdrawn. 

Applicant's arguments filed September 08, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections.  Applicant is correct that Behl does not teach silver particles; however; applicant further asserts that none of the secondary references teach or suggest the use of silver particles instead of gold particles; which is not true.  Park teaches the use of silver or gold particles, as discussed above in sections 9 and 12 (and in the Final Rejection dated March 08, 2021). Therefore, this assertion is not persuasive.  Applicant summarizes the intent of Behl, Park and Liu and summarizes with “the combination of these references do not lead one to the claims herein”; however, none of the motivations to combine provided by the examiner are specifically addressed.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, see the motivations to combine in sections 9 and 12 above.

Applicant’s argument to claim 40 is not persuasive, as claim 40 has been constructively restricted by original presentation, as discussed above; therefore this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784